Citation Nr: 1425123	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling from December 2, 2002 to May 5, 2012, and in excess of 40 percent disabling from May 5, 2012 for moderate facet arthritic changes and disc bulge L4-L5, L5-S1, with spondylosis L5-S1 (claimed as residuals, back injury).

2.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1943 to June 1943.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi which granted service connection and assigned an initial 10 percent rating for the Veteran's back disability, effective December 2, 2002.  During the pendency of the appeal, the RO, in a July 2013 rating decision, granted an evaluation of 40 percent disabling for the Veteran's service-connected back disability, effective from May 5, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2010, the Board remanded the claim of entitlement to service connection for a low back disorder, a claim that had been assigned docket number 04-23 856.  In the January 2011 rating action on appeal, the RO granted service connection and assigned an initial rating.  The Veteran's appeal of the assigned rating is the subject of the present claim and has been assigned the docket number noted in the above caption.  

In May 2014 correspondence, the Veteran's attorney requested that the Veteran's claim be given the earlier of the two docket numbers based on the United States Court of Appeals for Veterans Claims (Court) holding in Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001) that remand of any element of a claim requires expeditious treatment of all elements of a claim.  Appeals are generally considered by the Board according to the appeal's docket number.  38 C.F.R. § 20.900(a).  However, there are exceptions for special cases; those meeting specific grounds for advancement (38 C.F.R. § 20.900(c)) and those appeals remanded by the Court (38 C.F.R. § 20.900(d)).  The Veteran's current claim has been advanced on the docket due to his age under 38 C.F.R. § 20.900(c) and therefore, will be expedited regardless of which of the two docket numbers is assigned. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in May 2012.  In a September 2013 statement, the Veteran's attorney asserted that the Veteran is entitled to a new examination.  The Veteran's attorney argued that the May 2012 examination was inadequate because the examiner failed to provide information regarding any additional limitation of function in terms of degrees during a period of a flare-up, and the examiner failed to document whether there was additional functional loss due to pain.  The Board also notes that the May 2012 examination is now two years old.  

Based on the attorney's assertion and on the age of the VA examination, the Board finds that the Veteran should be afforded another examination.

In November 2013, the RO requested Social Security Administration (SSA) records for the Veteran, who is 93 years old.  An April 2014 notation on a copy of the RO request reflects that the Veteran was in receipt of SSA benefits due to his age.  The evidence does not reflect that there are any records pertaining to SSA disability benefits.  Nevertheless, as the claim is being remanded, VA should ask the Veteran if he has ever been in receipt of SSA disability benefits due to his back.  If so, VA should then attempt to obtain pertinent SSA records.

The Veteran's attorney contends that the Veteran is unable to work due to his service-connected back disability.  TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that it is appropriate to remand the issue of entitlement to TDIU, to include on an extra-schedule basis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran, and his attorney, appropriate notice for entitlement to TDIU.  In addition, ask the Veteran and/or his attorney whether the Veteran has ever been in receipt of SSA benefits due, in whole or in part, to a back disability.  

2.  If the Veteran or his attorney indicates that the Veteran has ever been in receipt of SSA benefits due in whole or in part to a back disability, contact the SSA and attempt to obtain all pertinent records used in making a decision, to include medical records.  Associate all received records with the claims file.

3.  After completion of the foregoing, schedule the Veteran for an examination to determine the current extent of his service-connected back disability.  The examiner should report all clinical findings.  If reasonably possible to ascertain, the examiner should state whether the Veteran has any additional limitation of function of his back during a flare-up.  If so, the additional limitation should be noted, if reasonably possible, in degrees of motion.  In addition, the examiner should note, if reasonably possible to ascertain, additional functional loss, in degrees of motion, due to pain not during a flare-up.  

The examiner should also comment on the functional impairment caused solely by the service-connected back disability.  

4.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial. See 38 C.F.R. § 3.655 (2013). 

5.  Thereafter, adjudicate the above issues, to include consideration of whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for entitlement to TDIU on an extra-schedular basis.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



